DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to independent claims 1, 15, 22, and 26, the limitations pertaining to “a front end layer”, “a back end layer”, a “front end of the device wafer” and “backside of the device wafer” have caused confusion as to the structural limitations that have been presented. For instance, the claim recites “front end layer having one or more transistor at a front end of the device wafer” would mean that the transistors are on a front end side. However, the claims then recite that the capping layer is at a backside of the device wafer, which would mean that the capping layer is on the opposite side of the front end layer with the transistors. Instead, the claim recites that the capping layer is on the same side as the transistors. Therefore, the relative position of “a front end layer”, “a back end layer”, a “front end of the device wafer” and “backside of the device wafer” are indefinite. Claims 2-14, 16-21, and 23-25 are dependent upon either claims 1, 15, 22, and 26 and are rejected as well.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 17-21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al, US Patent 10,529,826 in view of Madurawe et al, US Patent 9,812,555 (both newly submitted).

Regarding claim 1, Frougier teaches a semiconductor device, comprising a carrier wafer 105; 
an integrated circuit (IC) formed on a device wafer 105, wherein the IC includes:
a front end layer (top surface of 110) having one or more transistors 110/115/125 at a front end of the device wafer, and one or more gaps formed by removing components of the one or more transistors (via removing layer 120 in figure 2B), wherein each of the one or more transistors comprises a channel structure 110;
a back end layer 180 having a metal interconnect 170 or 175 coupled to the one or more transistors;
a capping layer 215/165 at a backside of the device wafer, filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer, and wherein the capping layer is in contact with the channel structure of each of the one or more transistors; and one or more air gaps 220 formed within the one or more gaps, and between the capping layer and the back end layer (figures 2D and 2E).

Frougier fails to teach a carrier wafer, wherein the integrated circuit (IC) is bonded to the carrier wafer.

Madurawe teaches a carrier wafer 290, wherein the integrated circuit (IC) (layers 200, 300, 310, 312, 314 and transistors 210/212 in figure 3) is bonded to the carrier wafer. It is generally known in the art that integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madurawe with that of Frougier because integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

Regarding claim 2, Madurawe teaches the IC further includes power wires or bumps coupled to the metal interconnect (layers shown in layers 314 and 312 in figure 3).

Regarding claim 3, Frougier in view of Madurawe teaches the capping layer is bonded to the carrier wafer (wherein the capping layer is bonded to the device wafer in Frougier and the device wafer is bonded to the capping layer of Madurawe).

Regarding claim 4, Frougier in view of Madurawe teaches the back end layer is bonded to the carrier wafer (as taught in Madurawe in figure 3), the metal interconnect 170 is a first metal interconnect, and the IC further includes a second metal interconnect 175 within the capping layer at the backside of the device wafer (figures 2D and 2E).

Regarding claim 5, Madurawe teaches the device wafer is bonded to the carrier wafer by direct bonding (interface bonding, column 5, line 34), surface activated bonding, adhesive bonding, reactive bonding, glass frit bonding, or hybrid bonding 

Regarding claim 6, Frougier teaches the one or more air gaps include an air gap within a gap between a source electrode 125 and a gate electrode 115 of a transistor formed by removing at least a part of a spacer between the source electrode and the gate electrode (figures 2D and 2E).

Regarding claim 7, Frougier teaches the transistor further includes a partial spacer 215 between the source electrode and the gate electrode (Figures 2D and 2E).

Regarding claim 8, Frougier and Madurawe fail to teach the gap between the source electrode and the gate electrode has a width in a range of about 1 nm to about 2 nm.
However, it has been held that the size of the gap between the source electrode and the gate electrode will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the gap between the source electrode and the gate electrode claimed and the Prior Art shows a gap between the source electrode and the drain electrode, it would have been obvious to one of ordinary skill in the art to select a suitable gap size in the device of Frougier and Madurawe.

The specification contains no disclosure of either the critical nature of the claimed size of the gap between the source electrode and the gate electrode or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 9, Frougier teaches the one or more air gaps include an air gap within a gap formed by removing at least a part of a subfin dielectric layer around a fin of a transistor, an isolation wall of the front end layer between the one or more transistors, or a part of an inter-layer dielectric layer of the metal interconnect (Note: the fin in this instance is the gate electrode 115).

 Regarding claim 10, Frougier teaches the IC further includes a low-k dielectric material within the one or more gaps formed by removing components of the one or more transistors, and the low-k dielectric material has a dielectric constant in a range of about 1 to about 3 (Note: Frougier teaches that the gap contains air, which has a dielectric constant of about 1.25. See “conclusions” for pertinent art).

Regarding claim 11, Frougier teaches the capping layer 165 includes a low-k dielectric material (SIOC) with a dielectric constant in a range of about 1 to about 3 (column 5, line 34).

Regarding claim 12, Madurawe teaches the carrier wafer includes a glass wafer, a sapphire wafer, a polymer wafer, or a silicon wafer (column 5, lines 28-30 and column 4, lines 26-29).

Regarding claim 13, Frougier teaches the one or more transistors includes a nanowire transistor, a nanotube transistor, a nanoribbon transistor, a FinFET transistor, a tri-gate FinFET transistor, a multiple-gate field-effect transistor (MuGFET) transistor, or a gate-all-around FET transistor (Figures 2D and 2E).

Regarding claim 14, Madurawe teaches the metal interconnect includes metal contacts in multiple metal layers (M1, M2, M4), and vias coupling two metal contacts together (figure 3).

Regarding claim 15, Frougier teaches a method for forming a semiconductor device, the method comprising:
forming an integrated circuit (IC) on a device wafer, wherein the IC includes a front end layer (top surface of 110) having one or more transistors 110/115/125 at front end of the device wafer, and a back end layer 180 having a metal interconnect 170 or 175 coupled to the one or more transistors;
thinning the device wafer at backside of the device wafer to expose the one or more transistors (with the thinning process being performed in figure 2B that makes gap 210);
removing one or more components of the one or more transistors to form one or more gaps at the front end layer (also shown in figure 2B that removes 120 from figure 2A); and
forming a capping layer 215/165 at the backside of the device wafer to fill at least partially the one or more gaps at the front end layer, wherein the capping layer is next to the front end layer of the device wafer, and one or more air gaps 220 are formed within the one or more gaps, and between the capping layer and the back end layer (figures 2D and 2E).

Frougier fails to teach coupling the device wafer to a carrier wafer by coupling the back end layer of the device wafer to the carrier wafer;

Madurawe teaches  coupling the device wafer (layers 200, 300, 310, 312, 314 and transistors 210/212 in figure 3) to a carrier wafer 290 by coupling the back end layer 200, 300, 310, 312, 314 of the device wafer to the carrier wafer (figure 3) is bonded to the carrier wafer. It is generally known in the art that integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madurawe with that of Frougier because integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

Regarding claim 17, Frougier in view of Madurawe teaches the coupling the device wafer to the carrier wafer including permanently bonding the back end layer of the device wafer to the carrier wafer (as taught in Madurawe in figure 3), the metal interconnect 170 is a first metal interconnect, and the method further includes: forming a second metal interconnect 175 within the capping layer at the backside of the
device wafer (figures 2D and 2E).

Regarding claim 18, Madurawe teaches forming power wires (which are formed in M1, M2, and M3) or bumps coupled to the metal interconnect of the back end layer.

Regarding claim 19, Frougier teaches the one or more air gaps include an air gap within a gap between a source electrode and a gate electrode of a transistor formed by removing a spacer between the source electrode and the gate electrode (figures 2D and 2E).

Regarding claim 20, Frougier teaches the one or more air gaps include an air gap within a gap formed by removing at least a part of a subfin dielectric layer around a fin of a transistor, an isolation wall of the front end layer between the one or more transistors, or a part of an inter-layer dielectric layer of the metal interconnect (Note: the fin in this instance is the gate electrode 115).

Regarding claim 21, Frougier teaches forming a low-k dielectric material within the one or more gaps formed by removing the one or more components of the one or more transistors, and the low-k dielectric material has a dielectric constant in a range of about 1 to about 3 (Note: Frougier teaches that the gap contains air, which has a dielectric constant of about 1.25. See “conclusions” for pertinent art).

Regarding claim 26, Frougier teaches a semiconductor device, comprising an integrated circuit (IC) on a device wafer, wherein the IC includes:
a front end layer  (top surface of 110) having one or more transistors at a front end of the device wafer, and one or more gaps formed by removing components of the one or more transistors  (via removing layer 120 in figure 2B),
a back end layer 180 having a metal interconnect 170 or 175 coupled to the one or more transistors;
a capping layer 220/165 at a backside of the device wafer, filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer, wherein the back end layer is bonded to the carrier wafer, the metal interconnect 170 is a first metal interconnect, and the IC further includes a second metal interconnect 175 within the capping layer at the backside of the device wafer; and one or more air gaps 220 formed within the one or more gaps, and between the capping layer and the back end layer (Figures 2D and 2E)

Frougier fails to teach a carrier wafer and the IC on the device wafer is bonded to the carrier wafer.

Madurawe teaches a carrier wafer 290, and the IC (layers 200, 300, 310, 312, 314 and transistors 210/212 in figure 3) on the device wafer is bonded to the carrier wafer. It is generally known in the art that integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madurawe with that of Frougier because integrated circuits are bonded to carrier wafers for further processing or to form overlying metallizations layers to form a completed electronic component.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al, US Patent 10,529,826 in view of Agarwal et al, US Patent Application Publication 2014/0070405 (as cited in previous Office Action).

Regarding claim 22, Frougier teaches a computing device, comprising  a semiconductor device, wherein the semiconductor device includes: an integrated circuit (IC) formed on a device wafer, wherein the IC includes:
a front end layer (top surface of 110) having one or more transistors 110/115/125 at a front end of the device wafer, and one or more gaps formed by removing components of the one or more transistors, wherein each of the one or more transistors comprises a channel structure  (via removing layer 120 in figure 2B),
a back end layer 180 having a metal interconnect 170 or 175 coupled to the one or more transistors;
a capping layer 215 at a backside of the device wafer, filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer, and wherein the capping layer is in contact with the channel structure of each of the one or more transistors; and one or more air gaps 220 formed within the one or more gaps, and between the capping layer and the metal interconnect, wherein the one or more air gaps are to reduce parasitic capacitance of the IC compared to the IC without the one of more air gaps (figures 2D and 2E)..

Frougier fails to teach a print circuit board (PCB); wherein the semiconductor device is coupled to the printed circuit board, and the semiconductor device includes a carrier wafer bonded to the IC device.

Agarwal teaches a print circuit board (PCB) 150; wherein the semiconductor device 150/120 is coupled to the printed circuit board,  the semiconductor device includes a carrier wafer 112 bonded to the IC device 120  (figure 3M) by teaching a completed device in which the device layer attached another die, wafer, or substrate, then attached to a printed circuit board.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Agarwal with that of 
Frougier because it is generally known in the art that completed semiconductor devices, which includes multiple stacked wafers, substrate, or dies, are attached to a printed circuit board in order to make a viable, functioning semiconductor component,

Regarding claim 23, Frougier teaches the one or more air gaps include an air gap within a gap formed by removing at least a part of a subfin dielectric layer around a fin of a transistor, an isolation wall of the front end layer between the one or more transistors, or a part of an inter-layer dielectric layer of the metal interconnect (Note: the fin in this instance is the gate electrode 115) (Note: Frougier teaches that the gap contains air, which has a dielectric constant of about 1.25. See “conclusions” for pertinent art).

Regarding claim 24, Frougier teaches the a low-k dielectric material within the one or more gaps formed by removing components of the one or more transistors, and the low-k dielectric material has a dielectric constant in a range of about 1 to about 3.

Regarding claim 25, Agarwal teaches the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device (cell phone)  including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device [0005]

Allowable Subject Matter

The indicated allowability of claims 15--21 is withdrawn in view of the newly discovered reference(s) to Frougier et al, US Patent 10,529,826. Rejections based on the newly cited reference(s) are as stated above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,461,003, issue to Havemann et al, discloses that air gaps have a dielectric constant of about 1.25 (column 5, lines 63-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899